Exhibit 10.39

 

LOGO [g444776logo.jpg]   

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into to be effective as of November 16, 2012 (“Effective Date”) by and among
Dialogic Corporation (the “Corporation”, which is a wholly-owned subsidiary of
Dialogic Inc.), Dialogic Inc. (“Dialogic” or the “Company”) and Anthony
Housefather (“Executive”).

WHEREAS Executive has been employed by the Corporation since August 25, 1997
(“Start Date”) and is currently employed under the terms of an amended and
restated employment agreement dated October 1, 2010 (“Employment Agreement”) and
currently occupies the position of Executive Vice President, Corporate Affairs,
General Counsel and Corporate Secretary of the Company.

WHEREAS Dialogic and Executive wish to amend and restate the terms of
Executive’s employment with both the Corporation and the Company, and therefore
desire to replace the Employment Agreement with this Agreement as of the
Effective Date.

WHEREAS, notwithstanding the foregoing, the Corporation acknowledges that, for
all purposes related to Executive’s employment, including but not limited to
Executive’s rights under this Agreement, rights under law and rights under the
Corporation’s policies and benefit plans, it will recognize Executive’s full
term of employment with the Corporation’s predecessors, commencing on the Start
Date.

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Corporation, the Company and Executive hereby agree as follows:

1. Preamble. The preamble of this Agreement forms an integral part of this
Agreement as if it was recited at length herein.

2. Employment. Executive hereby accepts continued employment with the
Corporation, the Company and, as applicable, the Company’s affiliates
(collectively, the “Dialogic Group”) on the terms and conditions as set forth in
this Agreement, effective as of Effective Date and continuing until the
amendment or termination of this Agreement or the termination of Executive’s
employment with the Dialogic Group (the “Employment Period”).

3. Position and Duties.

 

  (a) During the Employment Period, Executive will serve as the Executive Vice
President, Corporate Affairs, General Counsel and Corporate Secretary of the
Company and will have the normal duties, responsibilities and authority of an
individual holding such position, subject to the power of the Board of Directors
of the Company, or its successor company, if applicable, (in either case, the
“Board”) to reasonably expand or limit such duties, responsibilities and
authority within the confines of the customary duties, responsibilities and
authority commensurate with Executive’s position. Executive will also hold such
other positions with the Dialogic Group as reasonably requested by the Company
and agreed to by Executive in writing from time to time.

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 1



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

  (b) Executive will report to the President and Chief Executive Officer of the
Company and/or such other individuals as the Board may designate. Executive will
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the business of Dialogic Group.
Executive will perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.

 

  (c) Notwithstanding the foregoing, during the Employment Period, it will not
be a violation of this Agreement for Executive to (i) run for and hold public
office; (ii) serve on industry trade, civic or charitable boards or committees;
(iii) deliver lectures or fulfill speaking engagements; or (iv) manage personal
investments, as long as such activities in (i) through (iv) do not negatively
impact in a material way the performance of the Executive’s duties and
responsibilities to the Dialogic Group. During the Employment Period, the
Executive will be permitted to serve on for-profit corporate boards of directors
and advisory committees if approved in advance by the Board, which approval will
not unreasonably be withheld or delayed unless the company concerned is a direct
or indirect competitor of the Dialogic Group, in which case the Board may
withhold approval at its entire discretion.

 

  (d) The Company acknowledges that Executive may be required by virtue of his
position to serve as an officer and/or director of one or more of the companies
in the Dialogic Group. The Company agrees to maintain or cause another member of
the Dialogic Group to maintain directors and officers insurance that will cover
Executive in the performance of his functions as a director and officer of such
company in the Dialogic Group consistent with coverage maintained for similarly
situated officers and directors within the Dialogic Group and applicable law.
The Company and Executive have executed an indemnity agreement dated August 9,
2012 (“Indemnity Agreement”) and agree that the Indemnity Agreement supersedes
any previous indemnity agreements executed by one or more members of the
Dialogic Group and Executive. This Indemnity Agreement remains in effect during
and after the Employment Period.

4. Base Salary, Bonus and Benefits.

 

  (a) Base Salary. During the Employment Period, Executive’s base salary will be
as set from time to time by the Board or a Committee of the Board (“Compensation
Committee”), but under no circumstances will be less than CAD $260,000 per annum
(“Base Salary”), unless a reduction in pay is mutually agreed to by the parties.
The Base Salary will be payable in regular installments in accordance with
general payroll practices and will be subject to customary withholding taxes and
standard payroll deductions.

 

  (b)

Bonus. Executive will be eligible to continue to earn an annual incentive bonus
that, at target levels, equals thirty-five percent (35%) of Executive’s base
salary earned in the applicable performance period. Whether Executive receives
such a bonus, and the amount of any such bonus, will be determined by the Board
in its sole and reasonable discretion, and will be based on achievement of
performance objectives to be established by the Board (or duly authorized
committee thereof) and the Chief Executive Officer. Any earned bonus will be
paid prior to March 15th of the year following the year in which the bonus was
earned. Except as set out in Section 6(b) (ii), Executive must be employed on
the day that the bonus (if any) is paid in order to earn the bonus.

 

  (c) Benefits. During the Employment Period, Executive will be eligible to
participate in all of the employee benefit programs for which senior executive
employees of the Dialogic Group are generally eligible (collectively, the
“Benefits”).

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 2



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

  (d) Paid Time Off. During the Employment Period, Executive will be eligible to
accrue and use paid time off in accordance with the applicable policy in effect
from time to time. Notwithstanding anything to the contrary contained in the
paid time off policies then in effect, Executive has been permitted to carry
over unused vacation days from previous years, such that Executive is, as of the
date of this Agreement, credited with 53 days of such carried over vacation
(“Vacation Carry-Over Days”), which exceeds the vacation accrual amounts
Executive would otherwise be entitled to carry over. Executive agrees that he
will make reasonable efforts to use a minimum of five (5) such Vacation
Carry-Over Days per year, in addition to any new annual accruals, provided that
it is scheduled and taken in accordance with the applicable policy for paid time
off as in effect from time to time. Executive understands and agrees that all
paid time off (other than the Vacation Carry-Over Days described above) will
accrue and must be taken in accordance with the standard policies for employees
in Canada.

 

  (e) Expenses. Executive acknowledges that his position requires extensive
travel to perform his job responsibilities. The Dialogic Group will reimburse
Executive for all ordinary, necessary and reasonable expenses incurred by him in
the course of performing his duties under this Agreement which are consistent
with the policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to Executive’s compliance
with the requirements with respect to reporting and documentation of such
expenses.

 

  (f) RRSP Contribution. Executive will continue to receive an RRSP contribution
in the amount of CAD $5400 on an annual basis which will be directly deposited
in January of each calendar year into the account designated by Executive.

 

  (g) Bar Fees and Insurance. The Dialogic Group will reimburse Executive for
all ordinary course fees and expenses associated with his remaining a licensed
attorney and member in good standing of the bar. This includes annual bar
membership fees and associated professional insurance.

5. Equity Compensation. Executive will be eligible to receive new compensatory
equity awards from time to time as determined by the Board in its sole
discretion.

6. Termination of Employment. Executive’s employment may be terminated by either
party, at any time, with or without notice and with or without cause. On any
termination of Executive’s employment, the Executive will be paid any accrued
but unpaid base salary, and any accrued but unused vacation time, including the
Vacation Carry-Over Days. On any termination of Executive’s employment,
Executive agrees to promptly resign from all positions he then holds with the
Dialogic Group, unless otherwise expressly agreed to in writing by Executive and
the Board.

 

  (a) Resignation without Good Reason; Termination for Cause; Termination Due to
Death or Disability. If, at any time, Executive resigns his employment without
Good Reason (as defined herein), or if the Dialogic Group terminates Executive’s
employment for Cause (as defined herein), or if either party terminates
Executive’s employment as a result of Executive’s death or disability, Executive
will not be entitled to any other form of compensation from the Dialogic Group,
including any severance benefits.

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 3



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

  (b) Termination without Cause; Resignation for Good Reason. If, at any time,
either (x) the Dialogic Group terminates Executive’s employment without Cause,
or (y) Executive resigns for Good Reason( a “Separation from Service, then
subject to Executive’s obligations set forth in this Agreement), Executive will
be entitled to receive (collectively, the “Severance Benefits”):

 

  (i) Salary Continuation. Fifteen (15) months of his then current Base Salary,
ignoring any decrease in Base Salary that forms the basis for Good Reason, less
all applicable withholdings and deductions (the “Salary Continuation”), paid in
equal installments on the normal payroll schedule for the first fifteen
(15) months following the Separation from Service.

 

  (ii) Annual Bonus. A lump sum payment equal to the Annual Bonus that Executive
would have earned, had Executive remained employed through the payment date,
based on the actual achievement of the performance goals, as determined by the
Board, but pro-rated based on the number of days Executive served as an active
employee in the year of termination, paid in a lump sum on the date that annual
bonuses are paid to active employees for that year, but in all cases not later
than March 15 of the year following the year of termination.

 

  (iii) Payments for Continued Health Insurance. The Dialogic Group will
continue to make the Dialogic Group’s contributions to Executive’s medical and
dental benefits under the Dialogic Group plans in effect and will keep Executive
registered under such plans from the date of his Separation from Service, until
the earliest of (A) the close of the fifteen (15) month period immediately
following his Separation from Service, or (B) the date when he becomes eligible
for substantially equivalent health insurance coverage in connection with new
employment (such period from the termination date through the earliest of (A) or
(B), the “Insurance Payment Period”). The Dialogic Group will make these
payments, subject to applicable tax deductions, during each month in which he
receives the coverage. If Executive becomes eligible for coverage under another
new employer’s group health plan or otherwise ceases to be eligible for
continued coverage during the period provided in this clause, Executive must
immediately notify the Dialogic Group of such event, and all payments and
obligations under this clause will cease.

 

  (iv) RRSP Contribution. The Dialogic Group will make an RRSP contribution
equal to the RRSP contribution that the Dialogic Group would normally have made
during the first fifteen (15) months following the Separation from Service, at
such time and in accordance with the practices and policies then in effect.

 

  (v) Electronic Equipment. Executive will be allowed to purchase his laptop
computer for book value from the Dialogic Group and will be able to retain his
cell phone or blackberry at his request, with all service, connection and other
fees and costs incurred solely at the Executive’s expense. Executive must
provide the laptop, cell phone and blackberry to the Dialogic Group’s
information technology department promptly following the date of the Separation
from Service to ensure compliance with Section 8 of this Agreement and any other
contractual or statutory obligation to return the confidential and proprietary
electronic information of the Dialogic Group.

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 4



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

The Severance Benefits are conditional upon (a) Executive continuing to comply
with Executive’s obligations under Executive’s Confidentiality Agreement,
Executive’s Invention and Secrecy Agreement, and this Agreement; (b) Executive
delivering to the Dialogic Group an effective, general release of claims in
favor of the Dialogic Group in a form acceptable to the Dialogic Group within 60
days following Executive’s Separation from Service with the exception of such
Dialogic Group obligations designed to survive this Agreement including without
limitation the obligations under Section 6(b) and 2(d); and (c) Executive
delivering to the Dialogic Group a letter resigning from any office which
Executive hold within the Dialogic Group at that time and any board position
which Executive holds at that time with the Dialogic Group effective no later
than Executive’s termination date (or such other earlier date as requested by
the Board).

(c) Termination without Cause; Resignation for Good Reason – Change of Control.
If on or within twelve (12) months following the closing of a future Change of
Control, either (x) the Company or a successor corporation terminates
Executive’s employment without Cause and other than as a result of Executive’s
death or disability, or (y) Executive resigns for Good Reason, and provided such
termination constitutes a Separation from Service, then, in addition to
receiving the Severance Benefits, Executive will also receive (subject to
satisfaction of the conditions to receiving the Severance Benefits) the
acceleration of the vesting of all of Executive’s then-outstanding compensatory
stock grants as of the date of termination.

(d) Executive, the Company and the Corporation agree that the notice and
payments set out in this Section 6 include all notice and payments to which
Executive is or may be entitled by law in the Province of Quebec. Executive
agrees that the notice and payments specified above are in full satisfaction of
any amounts to which Executive might be entitled under this Agreement as well as
any applicable law, including under the Act respecting labour standards and the
Civil Code of Quebec.

(e) For purposes of this Agreement, the following definitions will apply:

(i) Change of Control. “Change of Control” will mean the consummation of any one
of the following events, but only if such event also constitutes a “change in
the ownership or effective control of the corporation or in the ownership of a
substantial portion of the assets of the corporation” as defined under Treasury
Regulation Section 1.409A- 3: (a) a sale, lease or other disposition of all or
substantially all of the assets of the Company; (b) a consolidation or merger of
the Company with or into any other corporation or other entity or person, or any
other corporate reorganization, in which the shareholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
50% of the Company’s outstanding voting power of the surviving entity (or its
parent) following the consolidation, merger or reorganization or (c) any
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) in which in excess of fifty percent
(50%) of the Company’s outstanding voting power is transferred (excluding
(i) any consolidation or merger effected exclusively to change the domicile of
the Company, or (ii) any transaction or series of transactions with any
then-existing shareholder of the Company or their affiliates or any holder of
the Company’s debt principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof).

(ii) “Cause” will mean one or more of the following: (1) Executive’s conviction
of a felony; (2) Executive’s commission of any act of fraud with respect to the
Company; (3) any intentional misconduct by Executive that has a material adverse
effect upon the business of the Dialogic Group that is not cured by Executive
within thirty

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 5



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

(30) days after written notice is given to Executive by the Dialogic Group
identifying such misconduct; (4) Executive’s breach of any fiduciary or
contractual obligation that Executive owes to the Dialogic Group that has a
material adverse effect upon the business of the Dialogic Group and is not cured
by Executive within thirty (30) days after written notice is given to Executive
by the Company identifying such breach; (5) willful misconduct or gross
negligence in the performance of Executive’s duties hereunder, including
(without limitation) Executive’s refusal to comply in any material respect with
the legal directives of the Board or the CEO, so long as such directives are not
inconsistent with Executive’s position and duties, that are not cured by
Executive within thirty (30) days after written notice is given to Executive by
the Dialogic Group identifying such misconduct or negligence.

(iii) “Good Reason” will mean Executive’s resignation in writing from all
positions Executive then holds with the Dialogic Group as a result of any one of
the following events which occurs without Executive’s consent and provided
Executive notifies the Board in writing, within thirty (30) days after the
occurrence of one of the following actions, that Executive intends to terminate
his employment no earlier than thirty (30) days after providing such notice, and
the Company fails to cure such actions within thirty (30) days after receipt of
such notice, and such resignation is effective not later than sixty (60) days
(or shorter timeframe if mutually agreed to in writing by Executive and the
Board) after the expiration of the applicable thirty (30) day cure period: (1) a
material reduction of Executive’s then current Base Salary, which is a reduction
by 10% or more; (2) any material diminution of Executive’s duties,
responsibilities, or authority to a level below that of an officer of the
Company or the Corporation, excluding for this purpose (A) an isolated or
inadvertent action not taken in bad faith that is remedied after notice thereof
is given by Executive, (B) any change in Executive’s title, duties,
responsibilities or authority if Executive is given or Executive retains other
officer level duties within the Company and/or the Corporation and (C) a
reduction in duties, position or responsibilities solely by virtue of the
Company or the Corporation being acquired and made part of a larger entity,
whether or not public provided Executive retains duties, position or
responsibilities consistent with that of a senior executive of the Company, the
Corporation or the larger entity (for example, there will not be Good Reason if
Executive is not made the General Counsel of the acquiring corporation, but
instead retains duties, position or responsibilities consistent with that of a
senior executive of the Company ); or (3) any requirement that Executive
relocate to a work site that results in a material adverse change in the
geographic location at which Executive provides services, which the parties
agrees is an increase in Executive’s one-way commute by more than fifty
(50) miles.

(iv) “Code” means the United States Internal Revenue Code of 1988, as amended.

7. Agreement to Withhold Amounts Owed to Dialogic: Should it be reasonably
determined that Executive owes the Dialogic Group money for any reason, either
during Executive’s employment or upon or following termination of Executive’s
employment, Executive agrees that the Dialogic Group may withhold such amounts
owed from any amounts payable to Executive under this Agreement.

8. Confidential Information. Executive acknowledges that he has executed the
Non-Disclosure, Confidentiality and Non-Solicitation Agreement (“Confidentiality
Agreement”), which forms a separate and standalone agreement between the parties
which survives any termination of this Agreement and which is not modified in
any way by this Agreement. Upon termination of his employment for whatever
reason, should the Dialogic Group so request Executive will immediately deliver
to the Dialogic Group, or at any other time the Dialogic Group may request, all
information (as defined in the Confidentiality Agreement) relating to the
business or affairs of any Dialogic Group company which he

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 6



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

may then possess or have under his control. Alternatively the Dialogic Group may
permit the Executive to retain the confidential information pursuant to
Executive’s obligations should Executive so accept, in order to be able to ask
Executive questions related to such information following the Termination Date.
Executive will be permitted to retain his rolodex, PDA and similar address and
personal telephone directories.

9. Inventions and Patents. Executive acknowledges that he has executed the
Inventions and Secrecy Agreement and which forms a separate and standalone
agreement between the parties which survives any termination of this Agreement
and which is not modified in any way by this Agreement.

10. Non-Solicitation: Non-Competition.

 

  (a) In farther consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment he has
and will continue to become familiar with the Dialogic Group’s trade secrets and
with other confidential information concerning the Dialogic Group and that his
services will be of special, unique and extraordinary value to the Dialogic
Group. Therefore, Executive agrees that, during the Employment Period and for
twelve (12) months thereafter:

 

  (i) Executive will not directly or indirectly solicit any business involving
or similar to any existing or planned products or services marketed by any
member of the Dialogic Group from any person or organization which was, to
Executive’s knowledge, within two (2) years prior to his termination, a customer
or a bona fide prospective customer of any Dialogic Group company;

 

  (ii) Executive will not request or advise any customer, bona fide prospective
customer, supplier, licensee, licensor, landlord or other business relation of
any Dialogic Group company to withdraw, curtail or cancel its business dealings
with such Dialogic Group company;

 

  (iii) Executive will not directly or indirectly recruit, or solicit any
employee of any Dialogic Group company or encourage any employee of any Dialogic
Group company to leave such Dialogic Group company’s employ; and

 

  (b) Each party hereto agrees not to make, or cause or assist any other person
to make, any statement or communication (other than for the purpose of enforcing
this Agreement) to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of, or is an untrue statement
regarding Executive or any member of the Dialogic Group.

 

  (c) In the event of the breach by Executive of any of the provisions of this
Section 10, the Dialogic Group will be entitled, in addition to all other
available rights and remedies, to withhold any or all of the amounts agreed to
be paid to the Executive hereunder until such breach is cured. If, at the time
of enforcement of this Section 10, a court will hold that the duration or scope
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration or scope reasonable under such
circumstances will be substituted for the stated duration or scope and that the
court will be allowed to revise the restrictions contained herein to cover the
maximum period and scope permitted by law.

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 7



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

11. Remedies. In addition and supplementary to other rights and remedies
existing in its favor, either party may apply to the court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
including Sections 7, 8 or 9 hereof.

12. Law Applicable and Legal Counsel: All terms of this Agreement will be
interpreted under the laws of the Province of Quebec and the laws of Canada
applicable therein. Both parties acknowledge that they have retained legal
counsel or have been given the opportunity to retain legal counsel to advise
them as relates to the terms of this Agreement and that the Agreement was
jointly drafted by both parties hereto.

13. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with Executive’s employment with the Dialogic Group,
Executive, the Corporation and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement,
Executive’s employment, or the termination of employment, will be resolved, to
the fullest extent permitted by law, by final, binding and confidential
arbitration in Montreal, Quebec by the Canadian Commercial Arbitration Centre
(“CCAC”) or its successor, under CCAC’s then applicable rules and procedures The
arbitration shall take place in the English language. Executive acknowledges
that by agreeing to this arbitration procedure, Executive and the Dialogic Group
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. Executive will have the right to be represented by
legal counsel at any arbitration proceeding. The arbitrator will: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator will be authorized to award all relief that
Executive or the Dialogic Group would be entitled to seek in a court of law. The
Dialogic Group will pay all CCAC arbitration fees in excess of the
administrative fees that Executive would be required to pay if the dispute were
decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Dialogic Group from obtaining injunctive relief in court
to prevent irreparable harm pending the conclusion of any such arbitration.

14. Severability: If, for any reason, any provision of this Agreement is held
invalid, the other provisions will remain in effect insofar as is consistent
with law.

15. Language: This Agreement has been drafted in English at the express wish of
the parties. Ce contrat a été rédigé en anglais à la demande expresse des
parties.

16. Entire Agreement: This Agreement expresses the entire agreement between
Executive, the Company and the Corporation with respect to Executive’s
employment and it may not be amended except in writing. This Agreement will bind
the heirs, personal representatives, successors and assigns of Executive, the
Company and the Corporation, and will inure to the benefit of Executive, the
Company and the Corporation.

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 8



--------------------------------------------------------------------------------

LOGO [g444776logo.jpg]   

 

 

17. By signing this Agreement, Executive expressly acknowledges that he has had
an adequate opportunity to review and consider the Agreement before signing it,
including an opportunity to consult with legal counsel of his choosing should he
so wish, and that he is signing this Agreement voluntarily and with the intent
to be bound by its terms.

 

DIALOGIC CORPORATION AND DIALOGIC INC.

/s/ Kevin Cook

Kevin Cook, President and CEO

Please indicate your acceptance of these terms and conditions by signing where
indicated below and faxing a copy of this Agreement (including any Annexes) to
the attention of Rosanne Sargent, SVP Human Resources, to her fax number at 973-
967-6030 or by sending a PDF copy to her via email at
rosanne.sargent@dialogic.com and then sending the executed originals to her
attention at 1515 Route Ten East, Parsippany, NJ, 07054, with a signed copy to
Beverly Draper, for your personnel file which is maintained in Montreal, Quebec,
Canada.

 

/s/ Anthony Housefather

  

December 19, 2012

  Anthony Housefather    Date  

 

 

 

   Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada H4M
2V9 www.dialogic.com    Tel: 514 745-5500 Fax: 514 745-5588    Page 9